Citation Nr: 1022832	
Decision Date: 06/21/10    Archive Date: 07/01/10

DOCKET NO.  07-20 318	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma

THE ISSUES

1.   Entitlement to an initial evaluation greater than 10 
percent for bilateral hearing loss prior to November 1, 2009. 

2.  Entitlement to an initial compensable evaluation for 
bilateral hearing loss, to include restoration of a 10 
percent evaluation, from November 1, 2009. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to 
December 1966.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2007 rating decision by the 
Muskogee, Oklahoma, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which, inter alia, granted the Veteran 
service connection and an initial 10 percent evaluation for 
bilateral hearing loss, effective November 30, 2006 (the date 
on which his original claim for VA compensation for this 
disability was filed).  The appeal therefore involves 
consideration of whether the case warrants the assignment of 
separate ratings for his service-connected hearing loss 
disability for separate periods of time, from November 30, 
2006, to the present, based on the facts found, a practice 
known as "staged" ratings.  See Fenderson v. West, 12 Vet. 
App. 119 (1999).  In this regard, the Board observes that 
during the course of the appeal, the RO reduced the 10 
percent evaluation initially assigned for bilateral hearing 
loss to a noncompensable evaluation, effective November 1, 
2009.  


FINDINGS OF FACT

In April 2010, prior to the promulgation of a decision in the 
appeal, the Board received notification from the appellant 
that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2009).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2009).  In signed 
correspondence dated and received by VA in April 2010, the 
appellant has expressly withdrawn his appeal of a January 
2007 rating decision that assigned an initial 10 percent 
evaluation for an original grant of service connection for 
bilateral hearing loss.  (The current appeal being withdrawn 
by the Veteran also includes the subsequent downstream issue 
of entitlement to a compensable evaluation for bilateral 
hearing loss, to include restoration of a 10 percent 
evaluation, from November 1, 2009, as this rating action was 
implemented during the pendency of this appeal.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).)  Hence, there 
remain no allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal of the January 2007 rating decision with respect 
to the issue of entitlement to an initial evaluation greater 
than 10 percent for bilateral hearing loss from November 30, 
2006, to October 31, 2009, and the downstream issue of 
entitlement to a compensable evaluation for bilateral hearing 
loss, to include restoration of a 10 percent evaluation, from 
November 1, 2009, is dismissed.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


